Citation Nr: 1746120	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.

 2.  Entitlement to a certificate of eligibility for a special home adaptation grant. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a video conference hearing before the Board in May 2014.  A hearing transcript is of record, and has been reviewed by the undersigned.  

In October 2014, the  Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  The Veteran is service-connected for: neuropsychiatric changes to include cognitive deficits with significant deficits in new verbal learning, arithmetic, visual reasoning, reading, and spelling with evidence of personality change status post neurosurgical removal of ependymal cyst of the brain, rated 100 percent disabling, and seizure disorder with right-sided convulsions and loss of consciousness associated with neuropsychiatric changes to include cognitive deficits with significant deficits in new verbal learning, arithmetic, visual reasoning, reading, and spelling with evidence of personality change status post neurosurgical removal of ependymal cyst of the brain, rated 60 percent disabling. 

2.  The Veteran does not have a permanent and total service-connected disability due to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.
CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, and for a certificate of eligibility for a special home adaptation grant, are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to a certificate of eligibility for specially adapted housing and/or a certificate of eligibility for a special home adaptation grant.  The Veteran argues, in essence, that his service-connected seizure disorder has resulted in a loss of use of his lower extremities, such that the required criteria are met.  See e.g., Veteran's notice of disagreement, received in May 2012.  At his May 2014 video conference hearing, the Veteran testified that he experiences eight to fifteen seizures a month, and that after a grand mal seizure he is incapable of walking or getting around.  He indicated that he had a surgical procedure to remove a cyst from his brain, that he has a piece of metal in his brain, and that if he hits his head a seizure can be triggered.  He reported that he has fallen down the stairs at his house on occasion.

In December 2011, the Veteran filed these claims.  He asserted that his service-connected disabilities require the installation of an elevator in his house.  In January 2012, the RO denied the claim.  The Veteran has appealed.

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101 (a) (West 2015); 38 C.F.R. § 3.809(b) (2016). 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c). 

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b).

In Jensen v. Shulkin, No. 15-4788 (March 20, 2017), the Court of Appeals for Veterans Claims ("Court") discussed the meaning of a number of terms under 38 U.S.C.A. § 2101(a)(2)(B)(i), to include the term "loss of use."  The Court concluded that the Board had incorrectly applied the loss of use criteria from 38 C.F.R. § 3.350.  The Court stated for a "loss of use" to exist, a veteran must (1) have a permanent and total disability, (2) due to a disorder that (3) involves both lower extremities and (4) causes a loss of use so severe that it precludes locomotion without the regular and constant use of assistive devices.  (all emphasis in original).  

Service-connection is currently in effect for: neuropsychiatric changes to include cognitive deficits with significant deficits in new verbal learning, arithmetic, visual reasoning, reading, and spelling with evidence of personality change status post neurosurgical removal of ependymal cyst of the brain, rated 100 percent disabling, and seizure disorder with right-sided convulsions and loss of consciousness associated with neuropsychiatric changes to include cognitive deficits with significant deficits in new verbal learning, arithmetic, visual reasoning, reading, and spelling with evidence of personality change status post neurosurgical removal of ependymal cyst of the brain, rated 60 percent disabling.  The Veteran's combined disability rating has been 100 percent from April 11, 2006.  Special monthly compensation has been granted under 38 U.S.C. § 1114 (s) and 38 CFR 3.350 (i).  

Overall, VA progress notes show multiple treatments for neurological symptoms associated with seizures.  

An October 2011 VA occupational therapy note shows that the Veteran was noted to require precautions for risk of falls, vertigo, seizures, and periodic LE (lower extremity) weakness by self report, with a frequency of four to seven times a week.  The patient goal was to improve safe access to the upstairs, where a full bath bedroom and expectant child's room are located "elevator vs stairglide."  He was noted to live in a two-story home, and to mostly use his bike, and not to drive.  The Veteran is modified-independent in all basic ADLs (activities of daily living).  The Veteran reported mild to moderate weakness in his lower extremities after a major seizure, and stated that his greatest fear is falling on the stairs and forgetting the new baby sometime after he is born.  He walks or uses a bike for all self-transport.  He had no concerns about going out, and stated, "I can go out in all kinds of weather."  The examiner stated that an elevator seems to be a reasonable accommodation, given both personal and child's safety.

A statement from the Veteran's VA treating physician, dated in April 2012, shows that she states the following: the Veteran suffers from a seizure disorder which is not well-controlled despite medical treatment.  The Veteran has four to six seizures per month.  Due to his intractable seizure disorder with frequent breakthrough events he is at risk of self injury, or injury to the baby for whom he is the primary care taker.  This risk might be lessened by the instillation of a device to allow the Veteran to go between the first and second floors without having to use the stairs.  He needs to go between the first and second floors because the kitchen is on the first floor and the bedrooms are on the second floor.  

A May 2014 report notes that on examination, the Veteran is able to get out
of a chair without using his hands.  His gait is with normal step length and arm swings.  He is able to walk on his heels and toes and has mild difficulty with tandem gait.  The Veteran's apparent intractable simple partial and controlled complex partial epilepsy secondary to a ependymal cyst removal continued to cause abnormal episodes but as best can be determined, he does not lose consciousness and may represent simple partial seizures.  The examiner noted that the Veteran expresses a lot of concern about using stairs and falling, particularly with his small children, and that he is trying to build a house with all the rooms on the first floor.  The examiner stated, "He was evaluated by Occupational Therapy for home safety on October 26, 2011, and I agree with their assessment."  

A VA seizure disorder disability benefits questionnaire (DBQ), dated in December 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran has a history of a craniotomy for removal of an arachnoid cyst, left frontal area, in 2002, with subsequent development of a seizure disorder.  He is seen by a neurologist twice a year.  The Veteran complained of four or five major seizures with loss of consciousness a week, and that his seizures affected his entire body.  He stated that he did normal activities such as shopping.  He can walk without a stroller or a walking stick.  He requires continuous medication for control of seizure activity.  He reports eight to twelve seizures per month, lasting five to ten minutes each.  The diagnosis was seizure disorder with right-sided convulsions and loss of consciousness.  

The examiner concluded that it is less likely than not that (less than 50
percent probability) that the Veteran's service-connected condition requires the regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion.  The examiner explained that the Veteran had stated that he had been able to take care of his three year-old son since he was born.  This is a challenging job and is mentally and physically demanding.  Physically, he states that he occasionally uses a walking stick for support, but can otherwise walk without any support, although he also indicates that he relies on his son's stroller very much.  Recent neurology evaluation indicates that his seizure disorder is improving.  Based on his seizure condition and neuropsychiatric condition, the examiner did not think that the Veteran needs regular and constant use of wheelchair, braces, crutches or canes as a normal mode of locomotion.  

The Board finds that the claim must be denied.  The Veteran is clearly impaired due to service-connected seizure disorder.  The medical evidence shows that the Veteran is clearly at risk for falls, and that he has several seizures a month, as well as such symptoms as vertigo.  However, in October 2011, he stated that he walks or uses a bike for all self-transport, and that he had no concerns about going out.  He stated, "I can go out in all kinds of weather."  The December 2014 VA DBQ shows that the Veteran stated that he did normal activities such as shopping, and that he can walk without a stroller or a walking stick.  He reported using a walking stick for support at times, and that he relies on his son's stroller "very much" when taking his son on walks.  The examiner concluded that it is less likely than not that that the Veteran's service-connected condition requires the regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion.  In summary, there is no evidence to show that his neurological symptoms have resulted in the loss, or loss of use, of a lower extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 U.S.C.A. § 2101 (a); 38 C.F.R. § 3.809; Jensen v. Shulkin, No. 15-4788 (March 20, 2017).  The Board has also considered that several VA health care providers have indicated that an elevator is advisable for the Veteran's house due to his neurological symptoms.  However, the required criteria are not shown to have been met.  In such a case, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2015); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101 (b) because he does not meet the criteria set forth in 38 C.F.R. § 3.809a (b).  There is no evidence to show that he has a disability that is permanently and totally disabling which is due to the anatomical loss of use of both hands, due to deep partial thickness burns that have resulted in anatomical loss or loss of use of her hands, due to full thickness burns, due to residuals of an inhalation injury, or blindness in both eyes with visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  Thus, entitlement to a home adaptation grant is not established.  38 C.F.R. § 3.809a.  

In deciding these claims, the Board acknowledges that the Veteran is competent to report symptoms of his neurological disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate regulations.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disabilities in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination.

In October 2014, the Board remanded these claims.  The Board directed that the Veteran's VA treatment records from June 2006 to the present be obtained, and this has been done.  The Board also directed that the Veteran be scheduled for a VA examination, and in December 2014, this was done. 

The Board has considered that part of its remand was contrary to the Court's decision in Jensen v. Shulkin, No. 15-4788 (March 20, 2017).  Specifically, the Board provided the examiner with an incorrect standard for loss of use, i.e., the Board cited to 38 C.F.R. § 3.350(a)(2).  However, this error did not result in prejudice to the Veteran, as it is harmless error.  The medical evidence, to include the findings in the December 2014 VA DBQ, clearly shows that the Veteran does not have a loss of use of a lower extremity, as defined at 38 C.F.R. § 3.809(b), that precludes locomotion, as defined at 38 C.F.R. § 3.809(c).  Therefore, a remand for a supplemental opinion is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board concludes, therefore, that decisions on the merits at this time do not prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Special adaptive housing, or a special home adaptation grant, is denied.




____________________________________________
MATTHEW A. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


